UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT
                                       _____________

                                                No. 16-1509
                                               _____________

                                   UNITED STATES OF AMERICA

                                                        v.

                                      TERRENCE BYRD,
                                             Appellant
                            ____________________________________

                               On Appeal from the District Court
                             for the Middle District of Pennsylvania
                            (M.D. Pa. Crim. No. 1-14-cr-00321-001)
                       Honorable William W. Caldwell, U.S. District Judge
                          ____________________________________

                    On Remand from the Supreme Court of the United States
                                      on June 15, 2018
                    Submitted on Remand Under Third Circuit L.A.R. 34.1(a)
                                      on June 18, 2018

                  Before: FISHER 1, KRAUSE and MELLOY 2, Circuit Judges
                                      _____________

                                                  ORDER
                                               _____________

        The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby

O R D E R E D that the petition for rehearing by the panel is GRANTED. Pursuant to 3d



1
  Honorable D. Michael Fisher, United States Circuit Judge for the Third Circuit, assumed senior status on February
1, 2017.
2
  Honorable Michael J. Melloy, Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting
by designation.
Cir. I.O.P. 8.3.1, the panel’s previous non-precedential opinion filed August 8, 2018 is

hereby VACATED. The panel is issuing an opinion and accompanying judgment

contemporaneously with this order.


                                                        By the Court,

                                                        s/ Cheryl Ann Krause
                                                        Circuit Judge
DATED: November 21, 2018
PDB/cc: All Counsel of Record